DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 18 is objected to because at the end of the claim (in line 2), a period should be inserted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 5; 10, 15, 16, 19; and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is noted that all remaining dependent claims are also rejected, since they depend directly or indirectly from the respective rejected independent claims.
Use of the term “define” as in line 3 of claim 1 blurs the metes and bounds of the claim, since it is unclear how the “side legs” defined “a bottom portion”. This rejection is also applicable to claim 10 (see line 3). Further, with respect to claim 1 (see lines 7-8), the structural relationship between the side legs and the dividers is unclear from the language of the limitation “an edge of In particular, note the language “an” edge, i.e., singular, and a “plurality” of dividers. This rejection is also applicable to claim 10 (see lines 8-9) and claim 20 (see lines 9-10).
Claim 4 is rendered indefinite since the claim contradicts what is being positively claimed in claim 1 (see last two lines). In particular, claim 1 sets forth that the front wall is formed as a “separate component” from the tray and dividers, and then claim 4 is attempting to claim that the front wall is a “unitary component”, which is impermissible. This rejection is also applicable to claim 19.
Claim 5 is rendered indefinite since the claim fails to further limit the claimed structure of claim 1, i.e., the limitation in claim 5 is present entirely in the last two lines of claim 1.
In claims 15 and 16, it appears that a term should be inserted after “graphic”.

				     Double Patenting
The applications and/or Patents to which this application claims priority have been reviewed for Double Patenting. With respect to U.S. Patent Nos. 10,966,542, Double Patenting is not deemed to be applicable since the instant claims claim features not present in the claims in the aforementioned Patent, including the “strip of advertising on the front wall” and/or “the front wall is formed as a separate component” in instant claims 1, 10, 13, and 20.
With respect to U.S. Patent No. 8,863,963, this reference is similar to the current application, in that it shares a common inventor and encompasses the same invention, but it is noted that this application does not claim priority thereto. However, the instant claims differ therefrom in a similar manner to U.S. Patent Nos. 10,966,542, in that the patented claims do not recite “the front wall is formed as a separate component” in instant claims 1, 10, 13, and 20.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-form s. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp . 

Claims 1-9, 10-19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 9-16, and 17 of U.S. Patent No. 11,058,232 view of U.S. Patent No. 6,142,316 (Harbour et al. ‘316). 
The claims of U.S. Patent No. 11,058,232 set forth the claimed structure except for the “strip of advertising on the front wall”, as in claims 1, 13, and 20.
Harbour et al. ‘316 teach the use of a strip of advertising (32 - see Figure 2) on a front wall (defined by 22, 24). Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have provided the system in U.S. Patent No. 11,058,232 with a strip of advertising, as taught by Harbour et al. ‘316, for increased organizational capabilities.
s 10-12 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 9-16, and 17 of U.S. Patent No. 11,058,232. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is considered to be fully encompassed by the subject matter of the patented claims.

						Comments
	The closest Prior Art of record are considered to be defined by U.S. Patent Nos. 7,083,054, 6,779,670, 6,695,152, 6,679,389, 6,325,221, 6,237,784, 6,189,734, 6,082,556, 6,068,142, 6,053,338, 5,685,664, 9,107,516, an 9,713,395 and U.S. Patent Application Publication Nos. 2005/0167377, 2011/0094980, and 2015/0157141 which disclose rounded or curved front walls that are formed as a separate component from the tray and/or dividers.
However, the cited Prior Art fails to show, suggest or provide rationale for the “tray” having a front rounded portion, and the front wall being formed as a “separate component” from the tray and dividers. In other words, the trays in the cited Prior Art are not “rounded”, but rather the front walls are rounded. Thus, although the front walls in these references are formed as a separate component, as is required in the claims, when removed from the tray, the front of the tray is not rounded, as required in claims 1, 10, and 20. Therefore, the cited Prior Art fails to disclose the claimed combination, of the aforementioned features, found in claims 1, 10, and 20.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2005/0199564 and U.S. Patent No. 10,455,953 disclose front walls that are formed as a “separate component”, but the front of the tray and/or front wall are not “rounded”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-cente r for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




January 18, 2022